Case 1:20-cv-02956-AMD-RML Document 48 Filed 01/19/21 Page 1 of 2 PageID #: 543




                                                                                             JOHN P. KANE
                                                                                             +1 212.872.1006/fax: +1 212.872.1002
                                                                                             jkane@akingump.com




                                                         January 19, 2021

 VIA ELECTRONIC COURT FILING

 Magistrate Judge Robert M. Levy
 U.S. District Court in the Eastern District of New
 York
 225 Cadman Plaza East
 Brooklyn, NY 11201

         Re:        Pozniak v. Shwartsman, 20-cv-02956-AMD-RML

 Dear Judge Levy:

        Our firm represents Petitioner Natalia Pozniak. We write to provide a status report per the
 Court’s January 11, 2021 order (the “Order”).

 Petitioner’s Position

          On January 12, 2021, Respondent provided a copy of three pages of Dr. Kishinevsky’s
 handwritten notes and identified certain information regarding cases in which Dr. Kishinevsky
 testified as an expert. The notes are illegible, in a foreign language, and appear incomplete in that
 they are missing notes from many of the dates mentioned in the “treatment notes” word document
 he had previously produced. That same day, I communicated to Respondent’s counsel that Dr.
 Kishinevsky’s notes appeared incomplete and asked whether and when Respondent would produce
 additional notes from Dr. Kishinevsky. On January 19, 2021, Respondent’s counsel responded
 that he has provided the full set of notes from Dr. Kishinevsky’s file.

         In addition, as of the filing of this letter, Respondent has not identified with specificity the
 exhibits he intends to introduce at trial per the Order. Respondent did not request an extension of
 the Court’s January 19, 2021 deadline to do so, and therefore Petitioner reserves all rights to object
 to any exhibits identified after the deadline.

 Respondent’s Position 1

         With regard to the original handwritten notes of Dr. Kishinevsky, respondent has at this
 time provided the full set of notes from her file. To the extent that the handwritten notes are in a
 foreign language, it is respondent's position that respondent is not under any obligation to translate

         1
             Respondent’s counsel provided Respondent’s Position to me via email on January 19, 2021.



                    One Bry ant Park | New Y ork, New York 10036-6745 | 212.872.1000 | fax: 212.872.1002 | akingump.com
Case 1:20-cv-02956-AMD-RML Document 48 Filed 01/19/21 Page 2 of 2 PageID #: 544




 Magistrate Judge Robert M. Levy
 U.S. District Court in the Eastern District of New York
 January 19, 2021
 Page 2

 the scanned handwritten notes. Respondent adds that a word document was prepared by Dr.
 Kishinevsky which contains her notes in English, and which was previously provided to petitioner.

          To the extent that petitioner claims that the notes are illegible, we again say that an English
 version was already provided to petitioner, and the petitioner is free to question Dr. Kishinevsky
 at the time of trial regarding her notes.

        With specific regard to the parties' agreement and the Court's directive that respondent
 provide a revised pretrial exhibit list, respondent's counsel wishes to advise the Court that counsel
 did meet with respondent this evening for purposes of reviewing various documents, and we are
 prepared to file a revised pretrial exhibit list by close of business tomorrow.

           We thank the Court and counsel for their continued courtesy and consideration in this
 matter.

                                                   ***

           Thank you for your attention to this matter.

                                                 Respectfully,

                                                 /s/ John P. Kane

                                                 John P. Kane

 cc:       Marcus Nussbaum
